Ruffin, Chief Justice.
The jury could not have beep misled to the prejudice of the plaintiff; for the charge of the Judge was as explicit as if; could be, in favour of the plaintiff. There was, therefove, no error on the part of the court — . at all events, of which the plaintiff can complain. Then, as to error, or rather mistake of the jury in finding a verdict without evidence, or against evidence, or against the law; it can, if it exist, be corrected only by the Judge presiding at the trial, and as has been often, decided, is beyond the reach of this court. Goodman v. Smith, 4 Dev. 450—Bank of Newbern v. Pugh, 2 Hawks, 389.
Per Curiam. Judgment affirmed.